DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are replete with objections. Some non-limiting examples include the following:
Claim 1 recites the limitation “the other side of the slat” on lines 43-44. This should read “another side of the slat”.
Claim 1 recites the limitation “when slat” on line 46. This should read “when the slat”.
Claim 9 recites the limitation “at a first position above a top surface of the slat” on line 21. This should read “at the first position above the top surface of the slat”.
 Claim 9 recites the limitation “from one side” on line 22. This should read “from the one side”.
Claim 9 recites the limitation “when slat” on line 25. This should read “when the slat”.
Claim 9 recites the limitation “at a second position” on line 24. This should read “at the second position”.
Claim 13 recites the limitation “the two slots are” on line 1. This should read “the two slots of each slat are”.
The above examples are found to be non-limiting. It is up to the applicant to find and correct all issues similar to those described above. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nien (US 7556080) in view of Tachikawa (US20150075728).
Regarding claim 1, Nien teaches a window blind (the embodiment shown in figs. 1 and 6), comprising: an upper beam 10; a lower beam 20, located below the upper beam 10; two ladder ropes 30, connected between (Col. 3, lines 13-14) the upper beam 10 and the lower beam 20, each said ladder rope 30 having a front vertical portion (31 on the left in fig. 6), a rear vertical portion (31 on the right in fig. 6), a plurality of transverse portions 32, a plurality of first ring portions (all the 70s on the left in fig. 6), a plurality of second ring portions (all the 70s on the right in fig. 6), and a plurality of third ring portions (all the 60s), the front vertical portion and the rear vertical portion being parallel to each other (shown in figure 6), the plural transverse portions 32 being vertically equidistant and connected between the front vertical portion and the rear vertical portion (shown in figure 6), the plural first ring portions (70s on the left) being vertically equidistant and connected to the front vertical portion (shown in figure 6), the plural second ring portions (70s on the right) being vertically equidistant and connected to the rear vertical portion (shown in figure 6), the plural third ring portions 60 being vertically equidistant and connected (shown in figure 6) to the front vertical portion so that the plural third ring portions 60 and the plural first ring portions (70 on the left) are located at two opposites sides of the front vertical portion (best shown in figure 6); 
two pairs of lifting cords (fig. 6 shows two 50s, both of these make up one pair of lifting cords. Fig. 1 shows that there are two pairs), extending downward from the upper beam 10 and having bottoms of the two pairs of lifting cords connected (Col. 3, lines 27-29) to the lower beam 20, one said lifting cord (50 on the left in fig. 6) of each said pair passing through the plural first ring portions (70 on the left) of one of said ladder rope 30, the other lifting cord (50 on the right) of each said pair passing through the plural second ring portions (70 on the right) of one said ladder rope 30; and 
a plurality of slats 40 being parallel to each other (see figure 6), connected between the upper beam 10 and the lower beam 20 and mounted on the transverse portions 32 of the two ladder ropes 30, respectively, each of said slats 40 having two ends (left and right end, see figure 1) thereof each provided with a through hole 41 and a slot (42, this slot is found in another embodiment as shown in fig. 8. Column 4 lines 63-64 teach that this slat is usable in all the embodiments of the invention, thus the examiner is using the slat from figure 8 on the embodiment as shown in figs. 1 and 6), the through hole 41 being adjacent to a front edge (see annotated fig. 8 below) of the each of said slats 40 and receiving one segment (Col. 4, line 63 - Col. 5, line 2, each individual third ring portion is considered a segment) of the third ring portion 60 of one of said ladder ropes 30, so that the front edges of the slats are Iinked together (see figure 1) by the third ring portions 60 of the ladder ropes 30, the slot 41 extending from one side (front) of the slat 40 and being communicated (shown in figure 8) with the through hole 41 and allowing the segment (each individual third ring portion is a segment) of the third ring portion 60 of the one of said ladder ropes 30 to pass therethrough, 
wherein the slot 42 extends from the front edge of the slat 40 to be communicated with the through hole 41, 
wherein the slot 42 has a first extending segment (annotated figure 8 below) and a second extending segment (labeled in figure 8 below) that is perpendicular (see figure 8) to the first extending segment, the first extending segment extending from the front edge (shown in figure 8 below) of the slat 40 in a width direction (right to left in fig. 6) of the slat 40 to a rear edge (see annotated fig. 8) of the slat 40, and the second extending segment extending from one end of the first extending segment in a length direction (right to left in fig. 1) of the slat to the through hole 41 and is communicated with the through hole 41 (see figure 8), 
wherein the through hole 41 has a round cross-section (shown in figure 8), and the through hole 41 is located between (see figure 8, ½ portion of the through hole is between the front edge and second segment) the front edge of the slat 40 and the second extending segment of the slot 42, and 
wherein one end (the end connected to the ladder rope in fig. 6) of the segment (each individual third ring portion is a segment) of the third ring portion 60  is fixed to the one of said ladder ropes (30, column 3 lines 30-31 teaches the connection, the examiner notes that column 4 lines 30-34 teach that the embodiment in fig. 6 has this same connection) at a first position above a top surface of the slat (this end is connected above the top face of the slat as shown in fig. 6), and the other end of the segment (the end by the slat) of the third ring portion passes through the through hole 41 from one side of the slat to the other side of the slat (fig. 6), extends, in the width direction of the slat (shown in fig. 6, width direction is right to left), through a space between the slat and the transverse portion (figure 6 shows a space between the slat and transverse portion, through which the segment extends), and then fixed to the one of said ladder ropes (30).

    PNG
    media_image1.png
    620
    1156
    media_image1.png
    Greyscale
.
	Nien does not teach that the through hole is tangent to the second extending segment of the slot, a length of the first extending segment of the slot in the width direction of the slat being formed of a diameter of the through hole and a distance between the through hole and the front edge of the slat in the width direction of the slat, and the other end of the segment of the third ring portion being fixed to the one of said ladder ropes at a second position spaced apart from the first portion and below the top surface of the slat when the slat is not tilted and is perpendicular to the one of said ladder ropes.
	It is noted that the courts have held that the particular placement of a component in a device was held to be an obvious matter of design choice (in re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nien by moving the location of the through hole closer to the front edge of the slat so that the through hole is tangent to the second extending segment of the slot. This alteration provides the predictable and expected result of the plural third ring portions not leaving the boundaries of the through hole as easily with a movement of the slat in the length direction, thus better retaining the plural third ring portions in the through hole. It is noted that after this modification, the combination now teaches a length of the first extending segment of the slot (annotated fig. 8) in the width direction (from the front edge to the rear edge) of the slat being formed of a diameter of the through hole and a distance between the through hole and the front edge of the slat in the width direction of the slat (with the through hole being moved closer to the front edge until the second extending segment is tangent, the length of the first segment is equal to the diameter of the through hole plus the distance between the through hole and the front edge of the slat in the width direction of the slat).
	Tachikawa teaches (fig. 40) a window blind (2) with a segment (only one of the 6o’s as shown in annotated fig. 40 below) of a ring portion (all the 6o’s in fig. 40), with one end (see annotated fig. 40 below) of the segment fixed to a ladder rope (5a) at a first position (where they connect) above a top surface of a slat (as shown in fig. 40), and another end (annotated fig. 40) of the segment is fixed to the ladder rope (5a) at a second position spaced apart from the first portion and below the top surface of the slat (as shown in fig. 40) when the slat is not tilted and is perpendicular to the ladder rope (fig. 40 shows the slat not tilted and being perpendicular to the ladder rope, also see fig. 42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third ring portion of Nien with the teachings of Tachikawa so that each segment has not only one end fixed to the one of the ladder ropes at a first position above a top surface of the slat, but also so that the other end of the segment is fixed to the ladder rope at a second position spaced apart from the first portion and below the top surface of the slat when the slat is not tilted and is perpendicular to the ladder rope. This alteration provides the predictable and expected result of an alternative arrangement for equivalently securing the slat to the ladder rope. 




    PNG
    media_image2.png
    475
    502
    media_image2.png
    Greyscale

Regarding claim 9, Nien teaches (the embodiment shown in figs. 1 and 6) a method of assembling the slats of the window blind, comprising steps of:
a) mounting one said slat 40 on the transverse portions 32 of the two ladder ropes 30 (Col. 3, lines 42-44); and 
BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/QL/qlApplication No.: 16/589,628Docket No.: 4299-0869PUS1Reply to Office Action of December 09, 2021Page 5 of 12b) inlaying the segment (each individual third ring portion is a segment) of the third ring portion 60 of each said ladder rope 30 into the slot 42 of the slat 40, and inlaying the segment to the through hole 41 of the slat 40 through the slot 42 of the slat 40 (Col. 3, lines 45-50; in order to pass through the third ring portion from the through hole, the third ring portion has to pass through the slot), so that the third ring portion 60 of the ladder rope 30 is mounted around the front edge of the slat 40 (see fig. 6),
wherein the slot 42  extends from the front edge of the slat 40 to be communicated with the through hole 41, 
wherein the slot 42 has the first extending segment (annotated fig. 8) and the second extending segment (annotated fig. 8) that is perpendicular (fig. 8) to the first extending segment, the first extending segment extending from the front edge of the slat in the width direction (from the front edge to the rear edge) of the slat to a rear edge of the slat, and the second extending segment extending from one end of the first extending segment in a length direction (right to left in fig. 1) of the slat to the through hole (41, fig. 8) and is communicated with the through hole (fig. 8), and 
wherein the through hole has a round cross-section, so that the through hole is tangent to the second extending segment of the slot (per modification to claim 1 above), a length of the first extending segment of the slot in the width direction (from the front edge to the rear edge) of the slat being formed of the diameter of the through hole and the distance between the through hole and the front edge of the slat in the width direction of the slat (with the through hole being moved closer to the front edge until the second extending segment is tangent, the length of the first segment is equal to the diameter of the through hole plus the distance between the through hole and the front edge of the slat in the width direction of the slat), and 
wherein one end (the end connected to the ladder rope in fig. 6) of the segment (each individual third ring portion is a segment) of the third ring portion 60 is fixed to the one of said ladder ropes (30, column 3 lines 30-31 teaches the connection, the examiner notes that column 4 lines 30-34 teach that the embodiment in fig. 6 has this same connection) at the first position above the top surface of the slat (this end is connected above the top face of the slat as shown in fig. 6, see claim 1 rejection above), and the other end of the segment (the end by the slat) of the third ring portion passes through the through hole 41 from one side of the slat to the other side of the slat (fig. 6), extends, in the width direction of the slat (shown in fig. 6, width direction is right to left), through the space between the slat and the transverse portion (figure 6 shows a space between the slat and transverse portion, through which the segment extends), and then fixed to the one of said ladder ropes (30), at the second potion spaced apart from the first position and below the top surface of the slat when the slat Is not tilted an dis perpendicular to the one of said ladder ropes (see the modification to claim 1 above).
Regarding claims 5 and 13, modified Nien teaches all of the elements of the current invention as stated above except the two slots of each slat being arranged as transversely symmetrical. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the slat of Nien with transversely symmetrical slots, since it has been held that a mere rearrangement of the parts of a device involves only routine skill in the art (In re Kuhle, 526 F.2d 553,188 USPQ 7 (CCPA 1975)). This alteration provides the predictable and expected result of  making it more difficult for the third ring portion to come out of the through hole during normal operation.
Regarding claims 6 and 14, modified Nien teaches (see figure 6) the first ring portions (70 on the left) are equal to the second ring portions (70 on the right) in terms of size and are smaller than the third ring portions 60 in terms of size.
Regarding claims 7 and 15, modified Nien teaches the first ring portions (70 on the left) and the second ring portions (70 on the right) are in a front/rear-opposite arrangement (shown in figure 6).
Regarding claims 8 and 16, Nien teaches (see figure 6) the first ring portions (70 on the left) and the third ring portions 60 are in a staggered arrangement a long an extending direction of the front vertical portion.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they are not commensurate in scope with the rejection, and are not found persuasive.
The applicant argues that “Specifically, with regard to the claimed feature of "the through hole is tangent to the second extending segment of the slot, a length of the first extending segment of the slot in the width direction of the slat being formed of a diameter of the through hole and a distance between the through hole and the front edge of the slat in the width direction of the slat," the Examiner acknowledges that Nien does not teach the above features; however, the Examiner in the Response to Arguments section on page 9 of the Office Action asserts that the courts held that the particular placement of a component in a device was held to be an obvious matter of design choice, and thus it would have been obvious to one skilled in the art to modify Nien by moving the location of the through hole closer to the front edge of the slat so that the through hole is tangent to the second extending segment of the slot, and this alternation provides the predictable and expected result of the plural third ring portions not leaving the boundaries of the through hole as easily with a movement of the slat in the length direction, thus better retaining the plural third ring portions in the through hole. Applicant respectfully disagrees. 
With regard to the Examiner's faulty finding of "obvious design choice," the BPAI said this: "To support a conclusion that a claim is directed to obvious subject matter... an Examiner must present a "convincing line of reasoning' as to why one of ordinary skill in the art would have found the claimed invention to have been obvious. Ex parte Clapp, 227 USPQ 972, 973 (BPAI 1985). Further, the mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellants specification, to make the necessary changes in the reference device.' Ex parte Chicago Rawhide Mfg. Co., 455 F. 2d 563 (Bd. Pat. App. & Inter. 1984)," MPEP § 2144.04 (VI)(C). 
In the present case, Applicant respectfully submits that there is no reason that would have led one skilled in the art to modify Nien as alleged by the Examiner, and that the Examiner's above alleged motivation is unreasonable.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to make the above combination, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination provides the predictable and expected result of the plural third ring portions not leaving the boundaries of the through hole as easily with a movement of the slat in the length direction, thus better retaining the plural third ring portions in the through hole. The modification is thus found to have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
The applicant argues that “Firstly, Nien merely in col. 4, line 66 to col 5, line 2 teaches that in an embodiment of the slat 40, a slender groove 42 is additionally connected to each hole 41 and the slender grooves 42 are helpful for the slat 40 to be combined with the ladder 30. Nien nowhere teaches or suggests to one skilled in the art that the slender groove 42 has anything to do with the alleged third ring portions 60.”
The examiner notes that modification above describes that the slat as shown in fig. 8 is used in the embodiment from fig. 6. The embodiment as shown in fig. 6 shows the third ring portions 60 in hole 41, being used to combine the slat 40 with the ladder 30. Thus, with the modification, the slender groove 42 is helpful in combining these components, using the third ring portions 60.
	The applicant argues that “Secondly, a comparison between Fig. 8 of Nien where the slender groove 42 is shown and other figures of Nien in which the alleged third ring portions 60 are shown within the hole 41 would indicate that the thickness of the alleged third ring portions 60 would prevent them from escaping out of the hole 41 via the slender groove 42. Therefore, one skilled in the art, when reading Nien, would have no concern of the alleged third ring portions 60 "leaving the boundaries of the through hole as easily" and thus would have no need of "retaining the plural third ring portions in the through hole" as alleged by the Examiner. 
In fact, a careful review of the corresponding disclosure in col. 4, lines 30-36 for Fig. 6 of Nien, which is relied on by the Examiner for teaching the claimed arrangement of the alleged third ring portions 60 and the slat 40, would indicate that a metal element 64 with an outer diameter larger than the inner diameter of the hole 41 is provided to prevent the second end 62 from sliding out of the slat 40. It is clear that with the metal element 64, the alleged third ring portions would be always retained within the boundaries of the hole 41. As such, there is no reason whatsoever that would have led one skilled in the art to modify Nien as alleged by the Examiner to meet the claimed feature. Clearly, the Examiner's above alleged motivation to modify Nien is merely the Examiner's own speculation benefiting from the Applicant's disclosure, and is without any objective support from the actual teachings in Nien. 
In view of the above, Applicant respectfully submits that the claimed feature of "the through hole is tangent to the second extending segment of the slot, a length of the first extending segment of the slot in the width direction of the slat being formed of a diameter of the through BIRCH
hole and a distance between the through hole and the front edge of the slat in the width direction of the slat" is not made obvious by Nien, and there is no reason that would have led one skilled in the art to modify Nien as alleged by the Examiner to achieve the above claimed feature.” 
	The examiner notes that nowhere in the reference is it described that the “thickness” of the alleged third ring portions would prevent them from escaping out of the hole 41 via the slender groove 42, and affirms that one skilled in the art would have concern over this happening. The examiner further notes that the combination as described in claim 1 above does not include the “metal element 64”, as the third ring portions have been modified by Tachikawa.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	The applicant argues that “Further, as set forth above, claim 1 now recites that one end of the segment of the third ring portion is fixed to the one of said ladder ropes at a first position above a top surface of the slat, and the other end of the segment of the third ring portion passes through the through hole from one side of the slat to the other side of the slat, extends, in the width direction of the slat, through a space between the slat and the transverse portion, and then fixed to the one of said ladder ropes at a second position spaced apart from the first position and below the top surface of the slat when slat is not tilted and is perpendicular to the one of said ladder ropes. 
On the contrary, all embodiments of Nien teach that both ends of the alleged third ring portion 60 are either not fixed to the alleged ladder rope 30 at all, or fixed to the alleged ladder rope 30 at positions all above the top surface of the slat. Nien nowhere teaches or suggests "one end of the segment of the third ring portion is fixed to the one of said ladder ropes at a first position above a top surface of the slat, and the other end of the segment of the third ring portion passes through the through hole from one side of the slat to the other side of the slat, extends, in the width direction of the slat, through a space between the slat and the transverse portion, and then fixed to the one of said ladder ropes at a second position spaced apart from the first position and below the top surface of the slat when slat is not tilted and is perpendicular to the one of said ladder ropes" as now recited in claim 1.”
The examiner directs attention to the claim 1 combination above, where all the limitations as written are taught and explained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         
/Johnnie A. Shablack/Primary Examiner, Art Unit 3634